MEMORANDUM **
Jin Dan Lin, a native and citizen of *893China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Lin failed to establish a well-founded fear of persecution on account of her mother’s opposition to China’s coercive family-planning policies. See Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004). Absent direct and specific evidence that Lin would be imprisoned or otherwise harmed, or faces a particular risk of forced contraceptive measures, she fails to show that her fear is objectively reasonable. See Melkonian v. Ashcroft, 320 F.3d 1061, 1064-65 (9th Cir.2003).
By failing to qualify for asylum, Lin necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Lin’s claim for relief under the CAT fails, because she did not meet the burden of showing that it is more likely than not that she would be tortured if returned to China. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *893courts of this circuit except as provided by Ninth Circuit Rule 36-3.